                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 1 of 12 Page ID #:1



                                                          1    HOLLAND & KNIGHT LLP
                                                               Jesus E. Cuza (Pro Hac Vice Application Forthcoming)
                                                          2    Rebecca J. Canamero (Pro Hac Vice Application Forthcoming)
                                                               701 Brickell Avenue, 33rd Floor
                                                          3    Miami, FL 33131
                                                               Telephone: 305.374.8500
                                                          4    Fax: 305.789.7799
                                                               E-mail: jesus.cuza@hklaw.com
                                                          5            rebecca.canamero@hklaw.com
                                                          6  HOLLAND & KNIGHT LLP
                                                              Robert Barton (SBN 269455)
                                                          7   John A. Canale (SBN 287287)
                                                             400 South Hope Street, 8th Floor
                                                          8 Los Angeles, CA 90071
                                                             Telephone: 213.896.2400
                                                          9 Fax: 213.896.2450
                                                             E-mail: robert.barton@hklaw.com
                                                          10         john.canale@hklaw.com
                                                          11 Attorneys for Plaintiffs 1250916 ONTARIO LTD.,
                                                             BELAIRE GROUP, LLC, and 2807 JADE 1, LLC
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                       UNITED STATES DISTRICT COURT
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                          15
                                                          16 1250916 ONTARIO LTD., BELAIRE ) Case No.: 2:20-cv-02630
                                                                                               )
                                                          17 GROUP, LLC, and 2807 JADE 1, LLC, ) JURY TRIAL DEMANDED
                                                                                               )
                                                          18                Plaintiffs,        ) COMPLAINT
                                                                                               )
                                                          19       vs.                         )
                                                                                               )
                                                          20                                   )
                                                             EVAN KAGAN, an individual, and    )
                                                          21 SAFAA IDYOUSS KAGAN,              )
                                                             an individual;                    )
                                                          22                                   )
                                                                                               )
                                                          23                Defendant.         )
                                                                                               )
                                                          24                                   )
                                                                                               )
                                                          25
                                                          26
                                                          27
                                                          28
                                                               #73711749_v1
                                                                                                COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 2 of 12 Page ID #:2



                                                          1                                          COMPLAINT
                                                          2            Plaintiffs 1250916 Ontario Ltd., Belaire Group, LLC, and 2807 Jade 1, LLC
                                                          3
                                                               (collectively, (“Plaintiffs”) sue Defendants Evan Kagan (“Kagan”) and Safaa Idyouss
                                                          4
                                                          5    Kagan (“Safaa”) (collectively “Defendants”) for stealing, converting, and
                                                          6
                                                               misappropriating millions of dollars that belong to Plaintiffs.
                                                          7
                                                                                          I. JURISDICTION AND VENUE
                                                          8
                                                          9            1.     This Court has subject-matter jurisdiction over this action because the
                                                          10
                                                               matter in controversy exceeds $75,000 (exclusive of interest and costs) and is between
                                                          11
                                                               Plaintiffs who are citizens of Florida or Canada and Defendants, who are residents and
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 citizens of California. See 26 U.S.C. § 1332.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                                       2.     This Court has personal jurisdiction over Defendants because they are
                                                          15
                                                               residents and citizens of the state of California.
                                                          16
                                                          17           3.     Venue is also proper in this judicial district because the Defendants reside
                                                          18
                                                               in this district and the conduct at issue in this action took place, at least in part, in this
                                                          19
                                                          20 district.
                                                          21                                       II. THE PARTIES
                                                          22           4.     Plaintiff 1250916 Ontario Ltd. is a Canadian company conducting
                                                          23
                                                               business in Miami-Dade County, Florida, and whose members are citizens of Canada.
                                                          24
                                                          25           5.     Plaintiff Belaire Group, LLC is a Florida limited liability company with
                                                          26 its principal place of business in Miami-Dade County, Florida, and whose members
                                                          27
                                                             are citizens of Canada.
                                                          28
                                                               #73711749_v1                               -2-
                                                                                                       COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 3 of 12 Page ID #:3



                                                          1            6.     Plaintiff 2807 Jade 1, LLC is a Florida limited liability company with its
                                                          2
                                                               principal place of business in Miami-Dade County, Florida, and whose members are
                                                          3
                                                          4    citizens of Canada.

                                                          5            7.     Kagan is a citizen and resident of the state of California.
                                                          6
                                                                       8.     Safaa is a citizen and resident of the state of California.
                                                          7
                                                          8                                III. FACTUAL BACKGROUND

                                                          9            9.     Kagan is a Florida Bar licensed attorney who also acts as a real estate
                                                          10
                                                               closing agent for his clients.
                                                          11
                                                          12           10.    Safaa is married to Kagan.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13           11.    Kagan was hired by Plaintiffs to act as their counsel in numerous
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               transactions in which Plaintiffs’ funds were loaned to borrowers for the purchase of
                                                          15
                                                          16 real property. Specifically, Kagan was engaged by Plaintiffs as their attorney on
                                                          17 approximately 18 loan transactions (the “Transactions”) through which Plaintiffs lent
                                                          18
                                                             millions of dollars to third parties for the purchase of real estate properties. Each
                                                          19
                                                          20 transaction was to be secured by a first mortgage.
                                                          21           12.    During the term of the loans and upon maturity, all payments (including
                                                          22
                                                               interest payments and principal amounts) made by the borrowers under the loans had
                                                          23
                                                          24 to be sent to Kagan, who was required to deposit those amounts in his trust account for
                                                          25 the benefit of Plaintiffs and immediately thereafter remit to Plaintiffs the funds
                                                          26
                                                             collected by Kagan on their behalf.
                                                          27
                                                          28
                                                               #73711749_v1                                -3-
                                                                                                       COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 4 of 12 Page ID #:4



                                                          1            13.    Until late 2019, Kagan was remitting monthly interest payments to
                                                          2
                                                               Plaintiffs. Although the maturity dates had long expired for many of the loans, Kagan
                                                          3
                                                          4    consistently represented to Plaintiffs that the loans had been extended and that the

                                                          5    borrowers were continuing to pay monthly interest payments on the borrowed funds.
                                                          6
                                                               For years, Kagan deceived Plaintiffs into believing that the loans that had matured had
                                                          7
                                                          8    all been extended.

                                                          9            14.    Instead of fully and lawfully performing his duties on behalf of Plaintiffs,
                                                          10
                                                               Kagan, with the assistance of Safaa, among others, embezzled, stole, and converted
                                                          11
                                                          12 Plaintiffs’ funds for Defendants’ personal use and benefit.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13           15.    For example, Plaintiffs learned within the last few weeks that many of the
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               borrowers paid the full amount due on the loans to Kagan at the time of maturity, but
                                                          15
                                                          16 those amounts were never remitted to Plaintiffs.            Instead, Kagan would falsely
                                                          17 represent to Plaintiffs that the funds were still being held by the borrowers, who were
                                                          18
                                                             allegedly paying interest to Plaintiffs through Kagan.
                                                          19
                                                          20           16.    Kagan would use the “interest payments” he was remitting to Plaintiffs on
                                                          21 a monthly basis to keep Plaintiffs in the dark and hide the fact that Kagan, Safaa and
                                                          22
                                                             their other partners in crime were stealing and converting Plaintiffs’ funds.
                                                          23
                                                          24           17.    The Table attached as Exhibit A illustrates the following, among other
                                                          25 things, for each loan transaction involving the use of Plaintiffs’ funds: (1) name of the
                                                          26
                                                             lender (one of the Plaintiffs), (2) name of the borrower, (3) property used as collateral,
                                                          27
                                                          28 (4) amount loaned, (5) date of the loan, and (6) maturity date of the loan.
                                                               #73711749_v1                              -4-
                                                                                                      COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 5 of 12 Page ID #:5



                                                          1            18.    The Table attached as Exhibit A also illustrates the following: (7) the
                                                          2
                                                               amounts that Plaintiffs have been made aware that Defendants have embezzled and
                                                          3
                                                          4    converted, and (8) the amounts that Plaintiffs believe Defendants have tried, but have

                                                          5    been unable, to embezzle and convert for their own personal use.
                                                          6
                                                                       19.    In any event, as of the date of this Complaint, Plaintiffs’ damages amount
                                                          7
                                                          8    to over $4.5 million dollars.

                                                          9            20.    Kagan admitted to having received the repayment of borrowed funds from
                                                          10
                                                               borrowers in many instances and having kept and not remitted those funds to Plaintiffs.
                                                          11
                                                          12 See, e.g., Exhibit B [March 6, 2020 E-mail from Kagan regarding Loan List].
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13           21.    When confronted in the recent weeks with many of the facts mentioned
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               above, Kagan repeatedly promised to begin to transfer funds to Plaintiffs in an effort
                                                          15
                                                          16 to start making Plaintiffs whole, but failed to do so.
                                                          17           22.    In a recent act of desperation, Kagan knowingly and intentionally (i)
                                                          18
                                                               fabricated one or more “bank documents” and (ii) issued one or more checks without
                                                          19
                                                          20 sufficient funds in an effort to give Plaintiffs the false impression that he was taking
                                                          21 steps to pay Plaintiffs the amounts that had been stolen from them. See e.g., Exhibits
                                                          22
                                                             C [Letter from Kagan to Salpeter Gitkin, LLP with fraudulent loan payoff check image]
                                                          23
                                                          24 and D [Texts from Kagan with fraudulent wire information].
                                                          25           23.    Defendants’ conspiracy and unlawful activities not only violate state and
                                                          26
                                                               federal civil and criminal laws, Kagan’s unlawful activities also dishonor the practice
                                                          27
                                                          28
                                                               #73711749_v1                              -5-
                                                                                                      COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 6 of 12 Page ID #:6



                                                          1    of law and the duties that attorneys in Florida (as well as attorneys in other
                                                          2
                                                               jurisdictions) owe to their clients and our judicial system.
                                                          3
                                                          4            24.    Defendants misappropriated Plaintiffs’ funds in part to fund a portion of

                                                          5    the purchase of their personal residence in California.
                                                          6
                                                                       25.    Defendants purchased their California residence for over two million
                                                          7
                                                          8    dollars after several of the loans had matured and payments had been made to Kagan

                                                          9    by the borrowers for the full amount due on those loans (which payments were never
                                                          10
                                                               remitted to Plaintiffs). See e.g., Exhibit E [Recorded Deed and First American Report
                                                          11
                                                          12 for residence owned by Defendants].
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13           26.    Defendants also converted Plaintiffs’ funds to purchase a property in
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               Sunny Isles Beach, Florida, for Safakat, LLC (a company owned by Safaa and her
                                                          15
                                                          16 sister).
                                                          17           27.    Defendants entered into an unlawful scheme and agreement to
                                                          18
                                                               intentionally withhold, use, misappropriate, divert, steal, embezzle, and convert funds
                                                          19
                                                          20 that rightfully belong to Plaintiffs for Defendants’ own personal use.
                                                          21           28.    At all relevant times, Defendants acted with the specific intent to
                                                          22
                                                               wrongfully deprive Plaintiffs of possession of funds that Plaintiffs hold all right, title,
                                                          23
                                                          24 and ownership and to which they are entitled to immediate possession.
                                                          25           29.    Defendants have at all times known that the funds do not belong to them
                                                          26
                                                               and that Kagan was under a legal duty to segregate, hold in trust, and promptly remit
                                                          27
                                                          28 Plaintiffs’ funds to Plaintiffs.
                                                               #73711749_v1                              -6-
                                                                                                     COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 7 of 12 Page ID #:7



                                                          1            30.    Defendants have stolen millions from Plaintiffs and Plaintiffs have been
                                                          2
                                                               damages as a result.
                                                          3
                                                          4                                   IV. CLAIMS FOR RELIEF

                                                          5                                   COUNT I – CONVERSION
                                                          6
                                                                                                 (against all Defendants)
                                                          7
                                                          8            31.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1

                                                          9    through 30 as if fully set forth herein.
                                                          10
                                                                       32.    Plaintiffs hold all rights, title and legal, equitable and/or beneficial interest
                                                          11
                                                          12 in all monies collected by Defendants relating to the Transactions.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13           33.    Through their past and continued interference with Plaintiffs’ right to
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               access and possess those funds, wrongful retention of those funds, and conversion and
                                                          15
                                                          16 use of such funds for Defendants’ personal use, Defendants have intentionally and
                                                          17 wrongfully established dominion over and possession of monies owned by Plaintiffs,
                                                          18
                                                             thereby depriving Plaintiffs of their property rights therein.
                                                          19
                                                          20           34.    Plaintiffs are entitled to the immediate return of the funds wrongfully
                                                          21 converted and to exclusive access and control of all funds related to the Transactions,
                                                          22
                                                             as well as fair compensation for the time and money properly spent on their behalf in
                                                          23
                                                          24 pursuit of the recovery of such funds.
                                                          25           35.    As a proximate result of Defendants’ actions, Plaintiffs have suffered—
                                                          26
                                                               and are entitled to collect from Defendants—damages that are estimated to exceed
                                                          27
                                                          28
                                                               #73711749_v1                                -7-
                                                                                                        COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 8 of 12 Page ID #:8



                                                          1    FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000),
                                                          2
                                                               exclusive of interest and expenses.
                                                          3
                                                          4            36.    Plaintiffs are informed and believe and thereon allege that in committing

                                                          5    the acts alleged herein, Defendants are guilty of oppression, fraud or malice within the
                                                          6
                                                               meaning of California Civil Code section 3294, and that they authorized, ratified or
                                                          7
                                                          8    performed the wrongful acts detailed in this Complaint, entitling Plaintiffs to punitive

                                                          9    or exemplary damages in an amount appropriate to punish Defendants and to make an
                                                          10
                                                               example of them to the community.
                                                          11
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                                  COUNT II – CIVIL THEFT
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                                                                 (against all Defendants)
                                                          15
                                                          16           37.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1
                                                          17 through 36 as if fully set forth herein.
                                                          18
                                                                   38. Cal. Pen. Code section 496 makes it a crime to receive or withhold from
                                                          19
                                                          20 the owner “property that has been . . . obtained in any manner constituting theft” and
                                                          21 provides that any person injured by a violation of the statute may bring an action for
                                                          22
                                                             treble damages.
                                                          23
                                                          24           39.    Plaintiffs hold all rights, title and legal, equitable and/or beneficial interest
                                                          25 in and to all monies collected relating to the Transactions.
                                                          26
                                                                   40. Through the surreptitious transfer, theft, misappropriation, embezzlement
                                                          27
                                                          28 and/or conversion of funds that belong to Plaintiffs, and concurrent hidden interference
                                                               #73711749_v1                                -8-
                                                                                                        COMPLAINT
                                                Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 9 of 12 Page ID #:9



                                                          1    with Plaintiffs’ right to access those funds, Defendants have committed a theft of such
                                                          2
                                                               funds, thereby depriving Plaintiffs of their property rights therein. This was without
                                                          3
                                                          4    Plaintiffs’ express or implied consent or knowledge.

                                                          5            41.    By virtue of the thefts described above, Defendants are now in possession
                                                          6
                                                               of, and are withholding, property belonging to Plaintiffs.
                                                          7
                                                          8            42.    Plaintiffs are entitled to the immediate return of the funds stolen by

                                                          9    Defendants, to which Plaintiffs’ access has been fraudulently restricted, damages in the
                                                          10
                                                               amount equal to three times the value of the stolen property, as well as fair
                                                          11
                                                          12 compensation for time and money properly spent in pursuit of the recovery of such
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 funds in amount to be proven at trial.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                                   43. Further, Plaintiffs are informed and believe and thereon allege that in
                                                          15
                                                          16 committing the acts alleged herein, Defendants are guilty of oppression, fraud or malice
                                                          17 within the meaning of California Civil Code section 3294, and that they authorized,
                                                          18
                                                             ratified or performed the wrongful acts detailed in this Complaint, entitling Plaintiffs
                                                          19
                                                          20 to punitive or exemplary damages in an amount appropriate to punish Defendants and
                                                          21 to make an example of them to the community.
                                                          22
                                                                   44. As a proximate result of Defendants’ actions, Plaintiffs have suffered—
                                                          23
                                                          24 and are entitled to collect from Defendant—damages that are estimated to exceed
                                                          25 FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000),
                                                          26
                                                             exclusive of interest and expenses.
                                                          27
                                                          28
                                                               #73711749_v1                             -9-
                                                                                                     COMPLAINT
                                            Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 10 of 12 Page ID #:10



                                                          1                          COUNT III – BREACH OF CONTRACT
                                                          2
                                                                                              (against Defendant Kagan)
                                                          3
                                                          4            45.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1

                                                          5    through 44 as if fully set forth herein.
                                                          6
                                                                       46.    Kagan was hired by Plaintiffs to act as their counsel and agent in
                                                          7
                                                          8    numerous transactions in which Plaintiffs’ funds were loaned to borrowers for the

                                                          9    purchase of real property. Through the Transactions, for example, Plaintiffs would
                                                          10
                                                               lend to third parties millions of dollars for the purchase of real estate properties.
                                                          11
                                                          12           47.    At maturity of the loans, many of the borrowers repaid the principal
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 amount due on the loans by transmitting funds to Kagan with the understanding that
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                             such funds would be remitted to the rightful owners of the funds, Plaintiffs.
                                                          15
                                                          16       48. Kagan refused to forward those funds to Plaintiffs. Instead, Kagan,
                                                          17 together with his co-conspirators and partners in crime (including Safaa), stole millions
                                                          18
                                                             from Plaintiffs.
                                                          19
                                                          20           49.    In other words, instead of fully and lawfully performing his duties on
                                                          21 behalf of Plaintiffs, Kagan embezzled, stole, and converted Plaintiffs’ funds for
                                                          22
                                                             Defendants’ personal use and benefit.
                                                          23
                                                          24           50.    In doing so, Kagan breached his contractual obligations to Plaintiffs.
                                                          25           51.    As a proximate result of Kagan’s breaches, Plaintiffs have suffered—and
                                                          26
                                                               are entitled to collect from Kagan—damages that are estimated to exceed FOUR
                                                          27
                                                          28
                                                               #73711749_v1                               - 10 -
                                                                                                      COMPLAINT
                                            Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 11 of 12 Page ID #:11



                                                          1    MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000), exclusive of
                                                          2
                                                               interest and expenses.
                                                          3
                                                          4
                                                          5                       COUNT IV – BREACH OF FIDUCIARY DUTY
                                                          6
                                                                                              (against Defendant Kagan)
                                                          7
                                                          8            52.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1

                                                          9    through 51 as if fully set forth herein.
                                                          10
                                                                       53.    Kagan invited the utmost trust and confidence of the Plaintiffs, and
                                                          11
                                                          12 Plaintiffs reposed the utmost trust and confidence in Kagan based upon Kagan’s
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 professional status as an attorney.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                                   54. Kagan breached his fiduciary duty to Plaintiffs by, among other things,
                                                          15
                                                          16 misappropriating and converting Plaintiffs’ funds for his own personal use and for use
                                                          17 by Safaa, among others.
                                                          18
                                                                   55. As a proximate result of Kagan’s breaches, Plaintiffs have suffered—and
                                                          19
                                                          20 are entitled to collect from Kagan—damages that are estimated to exceed FOUR
                                                          21 MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000), exclusive of
                                                          22
                                                             interest and expenses.
                                                          23
                                                          24                                      V. JURY DEMAND
                                                          25           56.    Plaintiffs demands a jury trial.
                                                          26
                                                          27
                                                          28
                                                               #73711749_v1                               - 11 -
                                                                                                       COMPLAINT
                                            Case 2:20-cv-02630-RGK-JEM Document 1 Filed 03/19/20 Page 12 of 12 Page ID #:12



                                                          1                                      PRAYER FOR RELIEF
                                                          2
                                                                       WHEREFORE, Plaintiffs 1250916 Ontario Ltd., Belaire Group, LLC, and 2807
                                                          3
                                                          4    Jade 1, LLC pray for the following relief:

                                                          5                   1. Judgment against Defendants Kagan and Safaa for all damages suffered
                                                          6
                                                                                 and/or incurred by Plaintiffs arising from Defendant’s conduct in an
                                                          7
                                                          8                      amount no less than 4.5 million dollars in damages and to include

                                                          9                      prejudgment interest and attorneys’ fees and costs incurred by Plaintiffs;
                                                          10
                                                                              2. Punitive and exemplary damages in an amount appropriate to punish
                                                          11
                                                          12                     Defendants and to make an example of Defendants to the community;
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                  3. Equitable relief as deemed appropriate by the Court;
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                                              4. For other relief as the Court and/or the Jury deems just and proper.
                                                          15
                                                          16
                                                          17 Dated:             March 20, 2020

                                                          18                                               /s/Robert Barton
                                                                                                          HOLLAND & KNIGHT LLP
                                                          19                                              ROBERT BARTON
                                                                                                          JESUS CUZA (PRO HAC VICE MOTION
                                                          20                                              FORTHCOMING)
                                                                                                          REBECCA CANAMERO (PRO HAC VICE
                                                          21                                              MOTION FORTHCOMING)
                                                                                                          JOHN A. CANALE
                                                          22                                              Attorneys for Plaintiffs 1250916 ONTARIO
                                                          23                                              LTD., BELAIRE GROUP, LLC, and 2807
                                                                                                          JADE 1, LLC
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                               #73711749_v1                                - 12 -
                                                                                                        COMPLAINT
